Citation Nr: 1313373	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability, to include arthritis, to include claimed as secondary to service-connected plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.

2.  Entitlement to service connection for bilateral knee disability, to include arthritis, to include claimed as secondary to service-connected plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.

3.  Entitlement to a rating in excess of 10 percent for plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran and his spouse testified at a September 2009 hearing before a Decision Review Officer at the Milwaukee RO.  Although the Veteran also initially requested in his October 2008 substantive appeal that he be scheduled for a hearing before a member of the Board, that request was withdrawn in July 2010.  He has not made a renewed request for a hearing before a member of the Board.

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

This case was previously before the Board in September 2010 and April 2012, and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the September 2010 and April 2012 remands and that another remand is necessary as to the issues of service connection for bilateral hip and bilateral knee disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.  The Veteran seeks an increased rating for the disability and also contends his current bilateral hip disability and bilateral knee disability are caused or aggravated by the service-connected disability involving his feet.  He asserts that the pain from his service-connected bilateral foot disability changed the way he walked and this placed stress on his knees and hips, resulting in his hip and knee disabilities.  The Veteran has been diagnosed with early osteoarthritis of the hips and has had bilateral total knee replacements due to arthritis.  

After review of the evidence, the Board has determined it is necessary to once again remand the foregoing matters for further development.  First, the Board notes a dispute in the record as to the nature of the Veteran's current service-connected bilateral foot disability.  Resolution of this issue could not only mpact whether the Veteran is entitled to a higher rating, but also whether the Veteran's current bilateral hip and knee disabilities are secondary to the service-connected bilateral foot disability.  The opinions from the September 2007 VA examinations, the November 2010 VA examinations, and the opinions dated in May 2012 and November 2012 as to whether the knee and hip joint disabilities are caused or aggravated by the service-connected disability of the feet, are based upon the premise that the Veteran has only a service-connected plantar wart disability of the feet.  Evidence of record may be interpreted as suggesting additional foot disability attributable to service.  In addition, the opinions on the relationship of the service-connected foot disability and the bilateral hip and bilateral knee disabilities do not take into account or explain the clinical significance of relevant evidence.  

As indicated above, the Board notes that the medical evidence indicates a conflict as to the exact nature of disability involving the feet that may be attributable to service.  In service, he was diagnosed with and treated for plantar warts of both feet.  Nevertheless, initially, there was a question as to whether the lesion was not a plantar wart and was instead a callus or verruca.  More recent evidence indicates the Veteran currently does not have plantar warts on either foot and has not been diagnosed or treated for plantar warts except for the suspicion of one as noted in March 2007.  Even at that time, the medical provider noted it could be a corn.  Instead of treatment for plantar warts, the Veteran has been treated for calluses of the feet, or porokeratosis, with at least one medical provider concluding that the plantar wart diagnosis was a misdiagnosis.  The Veteran's treating podiatrist has suggested that the treatment for the plantar warts has resulted in a current disability of calluses and scarring.  Stated another way, the plantar warts and subsequent treatment lead to callus and scar formation.

The Board has therefore determined that another VA examination of the feet should be provided to determine what the current disability of the Veteran's feet is, that is, does he have recurrent plantar warts, recurrent calluses of a general nature, porokeratosis, or hyperkeratosis that resulted from the lesions in service.  Furthermore, the opinion should explain whether foot disability in service lead to the current disability, e.g., calluses, pronation.  

As noted above, identification of the complete manifestations of the Veteran's service-connected bilateral foot disability affects his claim for a rating higher than 10 percent.  The Board acknowledges that the Veteran's service-connected plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger, has been rated under Diagnostic Code 7819, for benign neoplasms of the skin.  The Board, however, will not be a position to determine whether the disability should still be rated under Diagnostic Code 7819 until the complete nature of the Veteran's disability is clarified.  

Furthermore, identification of the complete manifestations of the service-connected bilateral foot disability would also assist the Board in deciding the claims of service connection for the hips and knees.  After the complete clinical findings are identified, prior opinions as to the relationship between the current service-connected bilateral foot disability, and the bilateral knee and hip disabilities, may no longer be applicable.  A medical opinion  based upon a better understanding of the Veteran's current disability would assist the Board as to whether the Veteran's current knee or hip disability is caused by or related to the service-connected bilateral foot disability.  The opinion should answer the relationship either way, that is, did the service-connected foot lesion disability cause other problems such as the altered gait noted in August 2006, or did another disability lead to the altered gait which then resulted in calluses, or are both manifestations of the same disability.  

Further, the Veteran testified that he was issued special heels in service and continued to wear orthopedic shoes after separation.  VA outpatient notes also indicate the Veteran currently wears orthotics.  The Board notes that the opinions of record do not discuss whether findings and treatment in August 1969 is a manifestation for the current disability of the Veteran which has also resulted in the Veteran apparently walking on the outsides of his feet and wearing orthotics. Further, there is evidence that the current altered gait is related to the Veteran's current degenerative joint disease, metatarsalgia, pes planus, and pronation which were caused by the keratoses of the feet.  Thus, as to the August 1969 arch pain, the Board would find it useful for the examiner to determine whether the in-service treatment for arch pain which caused the Veteran to walk on the outer borders of his feet resulted in, or is related to, the current findings noted in the Veteran's VA treatment records that he has excessive pronation of the feet, metatarsalgia, and degenerative joint disease as well as the service connected foot lesion disability.  Simply put, the Board needs the examiner to offer an opinion offering all diagnoses of the feet and which of them are service connected.  After that, the examiner should then determine if any diagnosis determined to be related to service, or caused or aggravated the current knee or hip conditions.

The opinions offered in the VA examinations and the November 2012 opinion report also do not account for recorded events in service that may have caused or aggravated the Veteran's current knee and hip disabilities.  For instance, besides the August 1969 painful arch treatment, in November 1969, the Veteran slipped and fell injuring his left leg.  The diagnosis was a bruised tibia and he was placed in profile.  Dr. M. in November 2012 concluded that the Veteran's hip and knee disabilities were not related directly to service but offered no rationale except that there were no evaluations or complaints of the knees or hips while the Veteran was in active service.  He did not discuss the service treatment notes for either August 1969 or November 1969.  He offers no further rationale and instead discusses the relationship between any plantar wart disability and the knees and hips.  

Thus, the Board has determined that an opinion should be obtained to determine whether the Veteran currently has a bilateral hip disability or a bilateral knee disability and if so, whether any such disability is caused, aggravated, or otherwise related to a disease, injury, or event in service, other than the service-connected foot disability.

The Board also notes that the prior opinions concede that the Veteran's foot symptoms, particularly pain, do place stress on the Veteran's hips and knees and therefore aggravate the condition, but that the aggravation is not permanent.  The question before the Board is not permanent aggravation, but whether a service-connected foot disability chronically aggravated any current knee and hip disability such that the current level of severity of the hips and knees is worse than the level of severity due to the natural progress of the disease.  See 38 C.F.R. § 3.310.  

Finally, the Board notes the September 2007 VA examinations, the November 2010 examinations, and the November 2012 examinations, in reaching the opinions on either causation or aggravation, appear to rely upon the lack of treatment records for the foot disability until the Veteran sought treatment at VA starting in 2006. The opinions  do not account for the Veteran's lay evidence that after separation, he continued to have problems that caused him to walk on the outside of the soles of his feet, and, after finding that the treatment by a private podiatrist was as painful or worse as the condition, he trimmed the lesions himself.  In this regard, the Board notes that a lack of documentation of a disability alone is not sufficient to show that such disability does not exist.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

After the foregoing development is completed, the RO should readjudicate the claims, and if any benefit remains denied, issue a supplemental statement of the case.  If that includes the increased rating for the service connected disability and the RO determines that the disability, possibly including the plantar lesions of the feet, but at least to periungual warts of the right thumb and index finger, should be rated under the schedular criteria of Diagnostic Code 7819, the disorder is rated as scars or based on impairment of function.  The Board notes that during the pendency of the appeal, the criteria for rating scars were amended for claims filed on or after October 23, 2008.  73 Fed. Reg. 54,708 (66,543 (Sep. 23, 2008) (scars).) 

In this case, administrative determination clearly specified the effective date of the revised regulations.  As the Veteran's claim for increase was received in May 2007 the Veteran's disability plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger is rated under the old criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA foot examination to determine the nature, etiology, and current severity of the Veteran's service-connected bilateral foot disability.  The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to identify all diagnoses and manifestations of current bilateral foot disability, and specify which manifestations are of the service-connected foot lesion disability.  For each diagnosis, if feasible, the examiner should determine the date of onset of the condition.  For any foot diagnosis or condition that is determined not to be related to the Veteran's service-connected foot lesion disability, the examiner should determine whether it is at least as likely as not (50 percent probability) that any foot disability, other than the service-connected foot lesion disability, had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to determine the current diagnosis for the Veterans' service connected disability.  Specifically, the examiner should determine whether the Veteran currently has a plantar wart disability, a callus disability, porokeratotic discreeta, or something else.  If the diagnosis is not plantar warts, the examiner is asked to determine if feasible if it is the same condition that was treated in service or is the residual of the condition and subsequent treatment, for example, calluses and scar formation resulting for the treatment of plantar warts.  

The examiner is asked to discuss the clinical significance of the treatment in August 1969 for a painful arch and the finding that the Veteran walked on the outside of his feet and the subsequent treatment starting in January 1970 for lesions on the plantar surface of his feet.  If feasible, the examiner should determine if the two events are interrelated or independent of each other.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

Finally, based upon the current diagnosis of Veteran's service-connected disability, the examiner is asked to determine the current level of disability due to the Veteran's current foot disability.  

2.  After the prior examination is completed and the report is available, provide the Veteran a VA joints examination for joint pain in the knees and hips.  The claims file, including the report from the VA examination discussed in the preceding paragraph, should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current orthopedic disability, and, if so, whether it is at least as likely as not (50 percent probability) that any orthopedic disability of the knee or hip had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the knee and hip and the incident in August 1969 where the Veteran complained of arch pain and walked on the outside of his foot.  

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the knee and hip and the incident in November 1969 where the Veteran injured his left leg.

If the examiner concludes that either the bilateral hip disabilities or the knee disabilities are not directly related to service, examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any knee or hip disability was caused or aggravated by any service-connected disability of the feet.   

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


